        Case 2:15-cv-01101-CMR Document 75 Filed 11/13/18 Page 1 of 10



                                 :in Response!
   This is my response regarding jurisdiction of information that I had not received
about my case, Case Number:

             18-3346 and District Court Case Number: 2-15-cv-01101.

    I have not learned that the case was dismissed until a very late date. Otherwise
I would have appealed the decision. At earlier times I found problems of getting
information from the court or from an attorney because the computer system, or
something, did not correctly deliver the information to me or to the attorney. Being
concerned about the case I visited the court and then learned that the case, which
I thought was still active in the court, had been dismissed. I got a copy of Judge
Ditter's opinion of my case and decided to deliver a letter of appeal. Later I learned
that the appeal must not be in a letter to the judge but that there was a process
which I must use. So, I delivered papers to go through that process.

    This motion is for the court to advance my findings to a conclusion where the
City of Philadelphia will be held responsible for negligence and sexual attack of a
former health center patient, Olaniyan Adefumi. Details of this problem are below
and includes that the medical team had much of its membership in a state of
forgetfulness, of illegal activity, of being uninformed of, or of not being willing to
use nursing guidelines and cultural norms of many residents of the United States
of America. They had inconsistencies and a lack of giving the patient

                          "informed consent."

   All of this was not fully, by every team member, a coincidence but an intended
and understood physical and psychological attack on the victim was given by the
doctor who had studied, according to her testimony, in medical school problems
that many male patients have with female doctors seeing and touching their male
private parts. With that knowledge she decided not to give the patient the option
of being treated by a male physician. Now, he, the victim, has written you and
supplied you with depositions so the victimizers will be appropriately punished.
This case has caused the victim to be very sick, extremely sick, and hospitalized.




                                                                                     1
        Case 2:15-cv-01101-CMR Document 75 Filed 11/13/18 Page 2 of 10




    An issue addressed by the doctor found my agreement. It is the issue of
"palpation." In the essay "Exposed and the Underpants too" I described palpation
by another word, "massaging," and reported that she could have taught me how
to do that. Here, she could have illustrated palpating the rash so that blood with
oxygen would circulate through the body cells and remove the rash. She could have
illustrated the technique on my arm. Yet, with the strong propaganda of "the
ghetto minded" embedded in her medical school brain she believed that I needed
the palpation to be done by a medical doctor and not from a man without an
obvious medical degree and who lives in a high crime and high high-school drop-
out rate neighborhood called "the hood."
             "How dumb does she think we are?"
                 Rape of Males/Suicide,  According to Wildpedia
   It also seems that one reason why I changed my mind away from committing
      suicide is that I was not penetrated by a penis. Yet, many male victims of
      sexual rape have decided to die. Also, many who were abused fail to speak
      out about it because to do so is something that seems to be too non-
      masculine, feminine.




                                                                                 2
        Case 2:15-cv-01101-CMR Document 75 Filed 11/13/18 Page 3 of 10




   Using the depositions increased and reinforced negative things that I found with
the medical team. Pushing this further was their legal team's attorneys who
worked to hide truths of what occurred from being expressed by the workers even
by stating that I had violated the law. One team member, Mr. Duncan Lloyd, broke
the law by filming an act of destruction on Germantown Avenue. Another,
Attorney Rebecca Prosper, wrote and told me that she found in her investigation
that I delivered the court notice to Dr. Lim. Instead, Mr. Brown delivered it for me.
Dr. Lim reported that she did not remember Mr. Brown or me delivering the court
notice. So, where is Attorney Prosper's proof or is it a lie? Attorney Cooper would
not allow members of the team to answer some questions. He would not allow Dr.
Lim and Mr. Semenetz, her student, to each draw, while not looking at each other's
work, a picture of what was seen in the room where Mr. Adefumi was treated by
Dr. Lim. Here, their pictures would show a difference if they had different stories
where one or both pictures were not something that showed the truth. Having
them both, at the same time, in the room where the deposition took place allowed
them to both adjust their answers rather than expose their separate and different
answers such as what two separate pictures by each of the two, the doctor and the
student, would have exposed.




                                                                                    3
        Case 2:15-cv-01101-CMR Document 75 Filed 11/13/18 Page 4 of 10




    A summary of the issue is that many things were done that were wrong. In Dr.
Urn's analysis of the two problems she failed to analyze what caused the injuries.
Here, the shoulder and head pains came from me sleeping on a bad pillow and the
leg rash came from me bicycling on a bicycle that had a small "rub" between the
back wheel and the frame of the bicycle. Once I changed those two problems the
problems left. There was not enough "Patient Rights" such as "Informed Consent"
that was used. These rights are printed in "Google" - respect model medicine. The
first part of "Informed Consent" is "What the doctor is proposing to do" and
another part is "All reasonable alternatives including risk and possible benefits."
Here, in the interview the doctor not only is informed by the patient of the patient's
illness the patient is informed of what will the doctor and the patient do in the
office. Dr. Lim did not tell me that I would have to have a "groin examination"
and/or would have to expose my buttocks and penis in a room where there was a
watching female doctor. She didn't tell me that I would be exposed, on the penis,
while she palpated my rash. Again, I did not get informed consent. In the
immediate neighborhood to Healthcare Center Number Five is the Church of the
Advocate. I wanted to take issues of this case there because I know that the
conservativeness of most religious people will not be so "libera I" on the issue of
giving people sexual privacy in a medical setting. Also, Dr. Lim told us that she is
aware of the psychology of many patients who do not want a member of their
opposite sex to observe their sex organs. So, why did she not send me to a male
doctor or be the female doctor who did not touch or view my penis other than she
wanted to harm me? This lead to my hospitalization because of the psychological
harm I met from Dr. Sharon Lim.




                                                                                    4
       Case 2:15-cv-01101-CMR Document 75 Filed 11/13/18 Page 5 of 10




    Many things were forgotten by members of the medical team. Here, knowing
that a deposition was scheduled the team members should have reviewed notes
on my case. It is evident that they did not do that and/or what was reviewed was
irrelevant. It is also apparent that the team did not give me "informed consent,"
was negligent, and one or more of the members knew of the problems that could
easily emerge from their treatment of patients. Here, I want the City of
Philadelphia to be charged with medical negligence on a patient and a deduction
of fifty thousand dollars to cover the pain the patient suffered, the resulting suicidal
thoughts of the patient, and the lost chance to attend medical school, the
University of Medicine and Health Sciences, as a result of this negative encounter.




                                                                                       5
        Case 2:15-cv-01101-CMR Document 75 Filed 11/13/18 Page 6 of 10




    First, the following information was left in the court on May 21, 2018 with an
explanation of the participants' position on the case. I summarized the findings of
what Dr. Sharon Lim, Mr. Semenetz, and Mr. Wilkerson did. The facts show that I
was naked without any pants on for a long time as Dr. Lim tried to palpate my rash.
No "informed consent" opportunities or/and the option to be treated by a male
physician were given to me. This is medical negligence that left me hospitalized.

    Using the depositions increased and reinforced negative things that I found
with the medical team. Pushing this further was their legal team's attorneys who
worked to hide truths of what occurred from being expressed by the workers even
by stating that I had violated the law. One team member, Mr. Duncan Lloyd, broke
the law by filming an act of destruction on Germantown Avenue. Another,
Attorney Rebecca Prosper, wrote and told me that she found in her investigation
that I delivered the court notice to Dr. Lim. Instead, Mr. Brown delivered it for me.
Dr. Lim reported that she did not remember Mr. Brown or me delivering the court
notice. So, where is Attorney Prosper's proof or is it a lie? Attorney Cooper would
not allow members of the team to answer some questions. He would not allow Dr.
Lim and Mr. Semenetz, her student, to each draw, while not looking at each other's
work, a picture of what was seen in the room where Mr. Adefumi was treated by
Dr. Lim. Here, their pictures would show a difference if they had different stories
where one or both pictures were not something that showed the truth. Having
them both in the room where the deposition took place allowed them to both
adjust their answers rather than expose their separate and different answers such
as what two separate pictures by each of the two, the doctor and the student,
would of exposed.




                                                                                    6
       Case 2:15-cv-01101-CMR Document 75 Filed 11/13/18 Page 7 of 10




                          The Interview
  On November 19, 2014 I went to the City of Philadelphia's Health Center
Number Five to get help with removing a stiff top right side neck area pain and a
rash that was on my left leg's upper-inside thigh. I tried to go to this health center
for help much earlier but I was told to return on my previously scheduled by health
center staff date of November 19, 2014. Being too sick to wait in the "walk-in" line
of people I went home and returned on November 19, 2014 not to see Dr. Lim, as
she has reported, but to get help on my neck and right leg's upper-inside thigh. I
was seen by Dr. Lim and her shadowing student, Mr. Semenetz.

     They saw me in a big room where I was alone for some ten to fifteen minutes
after a nurse recorded my vital signs. She, the nurse, did not give me a robe to wear.
In Attorney Prosper's deposition I was asked did the nurse offer me a gown or robe.
I responded by telling her that I was not given that opportunity and it is one of the
things that I had addressed in my 2014 letter to Health Center Number Five. I left
that room and went with the medical team to a much smaller room that appeared
to be a doctor's office. There, Dr. Urn's interview of me was to asked me what
caused me to arrive and she also asked "Did I have these problems before" after I
had told her about my two injuries.




                                                                                     7
        Case 2:15-cv-01101-CMR Document 75 Filed 11/13/18 Page 8 of 10




                   Head and Leg Injuries
   After that, first, she told me to remove my shirt and she found my range of
motion of my right shoulder. This took more than ten minutes to do as she stood
behind me and to the right side of me. Often she touched my shoulder and back
unnecessarily.



    Second, because she believed that my groin could be affected by the rash she
told me to take off my pants and get on the stretcher. Intentionally she tried to
hide it by stating that she "asked" me to lower my pants. One cannot ask another
one to pull down his or her pants but one can tell one to pull down her or his pants.
Also, Mr. Semenetz, her student, informed the City's Department of Public Health
on January 6, 2015 that the pants had to removed for the doctor to do her work on
the patient. Not knowing the reason/s why she wanted that, she never gave me a
                                        W:ti~\fi?t~~:#'4~~· ~ ·~,~:~1~:'.;::
reason or reasons of why she wanted     gg:y:JJ:tJqg, I did what she told me to do.
Then she observed that I still wore my underpants and screamed the ghetto
sentence fragment "the underpants too?" One doesn't have to hear a Geico
insurance commercial to know that pants is a noun that has the same
pronunciation for both the singular and the plural format. Her articulation did not
respect that cultural norms that are printed in Rules for Draping/Positioning.

    In the Rules for Draping/Positioning a patient it is shown that one should be
aware of male - male and female - female limits and the back should be exposed
only to the gluteal cleft. When both pants are lowered areas below the gluteal cleft
are exposed and this breaks her argument that she followed the nursing rules of
exposing only one small body section at a time. Mr. Semenetz was asked what is
the difference between lowing one's pants and removing one's pants. He told us
that there is no difference other than          ~




                                                                                   8
                                 Case 2:15-cv-01101-CMR Document 75 Filed 11/13/18 Page 9 of 10




         ules for Draping/ Positioning
Draping
*Provide access / exposure to areas to be tx while protecting
other areas
*Provide modesty for pt
Maintain appropriate body T 0
*To protect the pt's clothing from being soiled/ damaged
Draping Techniques
NOTE - Each pt has his/her m,vn concept of modesty
*Inform pt of type of clothing worn for tx sessions
*Inform the patient that clothing may need to be removed &
WHY it is necessary to do so
Draping Techniques
*Draping (/) restrict jt motion (of the joint you are treating /
exposing)
*Drape needs to remain secure
Draping Techniques
Tell pt -+ body will be protected by linen, except for the area to
be treated
*Use clean linens
*Door should be closed while
~B?!f~Tft~'
'l:{¢;:.,.,,,,,i,,,.,b,-'"<,>«·''··"""-""' ;,:-,.,r.<'.;, ;#'.:,c,·1,-,'<:,_

*When you leave the room/ cubicle, drape everything
Rules for Draping
*Expose only area being worked on
*Genital area of both male and female covered at all times
                              f: /;::~/ ·;ff_•v-g_ ·· lk;Ph~""';
*Back ~t:@JJ~~g only to gluteal cleft
*Female breasts covered at all ti.mes
*Clean linens for every client
!:·Linens _.. laundered in hot H 2 0 w/ detergent a bleach / dried in
clothes dryer.
*A layer of protection bw client and bolster
·* A layer of protection bw client and practitioner
*Practice makes perfect




te that bw stands for the word between, pt stands for the
word patient, and T0 stands for temperature.


                                                                                                  9
        Case 2:15-cv-01101-CMR Document 75 Filed 11/13/18 Page 10 of 10




    A summary of the issue is that many things were done that were wrong. In Dr.
Urn's analysis of the two problems she failed to analyze what caused the injuries.
Here, the shoulder and head pains came from me sleeping on a bad pillow and the
leg rash came from me bicycling on a bicycle that had a small "rub" between the
back wheel and the frame of the bicycle. Once I changed those two problems the
problems left. There was not enough "Patient Rights" such as "Informed Consent"
that was used. These rights are printed in "Google" - respect model medicine. The
first part of "Informed Consent" is "What the doctor is proposing to do" and
another part is "All reasonable alternatives including risk and possible benefits."
Here, in the interview, the doctor not only is informed by the patient of the patient's illness the
patient is informed of what will the doctor and the patient do in the office. Dr. Lim did not tell
me that I would have to have a "groin examination" and/or would have to expose my
buttocks and penis in a room where there was a watching female. She didn't tell
me that I would be exposed, on the penis, while she palpated my rash. Again, I did
not get informed consent. In the immediate neighborhood to Healthcare Center
Number Five is the Church of the Advocate. I wanted to take issues of this case
there because I know that the conservativeness of most religious people will not
be so "liberal" on the issue of giving people sexual privacy in a medical setting. Also,
Dr. Lim told us that she is aware of the psychology of many patients who do not
want a member of their opposite sex to observe their sex organs. So, why did she
not send me to a male doctor or be the female doctor who did not touch or view
my penis other than that she wanted to harm me? This lead to my hospitalization
because of the psychological harm I met from Dr. Sharon Lim.

    Many things were forgotten by members of the medical team. Here, knowing
that a deposition was scheduled the team members should have reviewed notes
on my case. It is evident that they did not do that and/or what was reviewed was
irrelevant. It is also apparent that the team did not give me "informed consent,"
was negligent, and one or more of the members knew of the problems that could
easily emerge from their treatment of patients. Here, I want the City of
Philadelphia to be charged with medical negligence on a patient and a deduction
of fifty thousand dollars to cover the pain the patient suffered, the resulting suicidal
thoughts of the patient, and the lost chance to attend medical school, the
University of Medicine and Health Sciences, as a result of this negative encounter.
        Ia. N( yAN AAt· }4 M,<.
     IL !1~,.-..,11
                       U'°J ·"'
                        -yvv~
                               ~                                                                10
